Por cuaNto la transcripción de los autos en este caso se radicó en la secretaría de este tribunal el 20 de junio de 1927;
Por cuanto no habiendo la parte apelante hecho gestión alguna, el 16 de mayo de 1928 se señaló la audiencia del 4 de junio último a fin de que compareciera y manifestara por qué no debía desestimarse por abandono el recurso;
Por cuanto en el día señalado, el apelante compareció y pidió que se le concediera un nuevo término de veinte días para radicar su alegato y la corte accedió;
Por cuanto transcurrido dicho nuevo término sin que el alegato se archivara, se señaló la audiencia del 9 de julio para que el apelante manifestara por qué no debía desesti-marse por abandono el recurso, y
Por cuanto en el dicho día 9 de julio compareció el ape-lante y pidió que se le concediera otro nuevo término para presentar su alegato sin exponer razones que explicaran su negligencia, limitándose su abogado a expresar oralmente •sin argumentación que creía que el apelante tenía una buena causa de acción;
Por tanto, habiendo faltado el apelante repetidamente a las regias de la corte, sin que se alegara causa justa alguna -que explique la dilación, se desestima, por abandono, el recurso.